From the conclusions of fact found by the court it appears that the bond upon which the suit is based was disapproved and rejected by the comptroller. This finding is sustained by the evidence. The bond was not in accordance with the requirements of the statute, nor, as it seems, with the instructions emanating from the comptroller’s office. By the terms of the statute the bond, notwithstanding its approval by the commissioners’ court, was also subject to the approval or disapproval of the comptroller, and as it was not such bond as the statute required, it was his duty to reject it. The comptroller having refused to accept the bond for the state, and having returned it with appropriate instructions as to the manner in which the bond should be prepared and executed, it cannot be claimed with any show of reason that it was ever binding upon the appellees. An essential element to constitute it a subsisting obligation is entirely wanting. The state, acting through her authorized agent, refused to accept the bond, but rejected and returned the same.
Under the circumstances of this case, that the purported bond did not constitute a contract between the state and appellees is much too clear to admit of controversy.
In legal effect it amounted to nothing more than.a proposal made by one party and declined by another.
Affirmed.